     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.388 Page 1 of 22



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MICHAEL RODRIGUEZ,                                 Case No.: 20-cv-150-JAH
12                                      Plaintiff,
                                                         ORDER GRANTING DEFENDANT’S
13    v.                                                 MOTION FOR SUMMARY
                                                         JUDGMENT AND DENYING
14    RALPHS GROCERY COMPANY, an
                                                         PLAINTIFF’S MOTION FOR
      Ohio Corporation; and DOES 1-10,
15                                                       SUMMARY JUDGMENT
                                     Defendants.
16
17
                                        INTRODUCTION
18
            Pending before the Court are Plaintiff Michael Rodriguez’s (“Plaintiff” or
19
      “Rodriguez”) and Defendant Ralphs Grocery Company’s (“Defendant” or “Store”) Cross
20
      Motions for Summary Judgment, filed pursuant to Fed. R. Civ. P. 56. See Doc. Nos. 20,
21
      21. The motions have been fully briefed. See Doc. Nos. 24-27. For the reasons explained,
22
      the Court GRANTS Defendant’s motion and DENIES Plaintiff’s motion.
23
                                   FACTUAL BACKGROUND
24
            Plaintiff Michael Rodriguez shops at his neighborhood grocery store, the Food 4
25
      Less located at 312 Euclid Avenue, San Diego California, which is located less than a half
26
      mile from his home. The Store has numerous cart corrals located throughout the parking
27
      lot where customers are to deposit their shopping carts after use. Occasionally customers
28

                                                     1
                                                                                    20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.389 Page 2 of 22



 1    dispose of their shopping carts outside of the designated corrals, which are eventually
 2    picked-up and retrieved by Store employees.
 3          To ensure carts are disposed of into the proper corrals, the Store employs cart
 4    associates. The primary duty of the cart associate is to visually inspect the Store’s parking
 5    lot and retrieve all shopping carts from outside the Store and bring them back to the cart
 6    storage area in front of the store.
 7          Plaintiff cannot walk independently because he has cerebral palsy, so he uses a
 8    wheelchair for mobility. On two occasions in November 2019 and on two occasions in
 9    December 2019, Plaintiff visited the Store to buy groceries. Along Euclid Avenue,
10    Rodriguez can take one of two paths of travel to the store: 1) a path located along the south
11    side of Wells Fargo that leads into the Store parking lot; 2) a path located further south on
12    Euclid Avenue, after crossing Naranja Street, which provides a switchback ramp leading
13    to a marked path of travel toward the Store. During the alleged visits, Rodriguez used either
14    of the aforementioned paths to get to and from the Store. During each of these visits,
15    Rodriguez encountered shopping carts blocking the path of travel, making it difficult for
16    him to pass through in his wheelchair. On each of the November 2019 visits, Rodriguez
17    complained to the Store manager at least twice, who assured Plaintiff the issues would be
18    taken care of.
19          Since those visits, Rodriguez has continued to visit the Store, including several times
20    between August and November 2020, wherein he repeatedly encountered shopping carts
21    blocking the paths of travel, specifically on the switchback ramp and on or near the
22    walkway in front of the Store. On several occasions, shopping carts that were collected and
23    stacked together were left on the path of travel, usually off to one side but still crowding
24    the way. Rodriguez complained about the obstructions several more times and asked the
25    Store manager to change policies so that the paths are kept clear of shopping carts.
26          On several occasions, Rodriguez has had to either move shopping carts out of his
27    way to pass, or otherwise ride his wheelchair in the vehicular way to access the store
28    when unable to get around carts another way. The latter caused Rodriguez discomfort as

                                                    2
                                                                                       20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.390 Page 3 of 22



 1    he feared he would be hit by a car. During one of his November 2019 visits, cars honked
 2    at Rodriguez, and a security guard even shouted at him when he used the vehicular way
 3    to access the Store.
 4                               PROCEDURAL BACKGROUND
 5           Plaintiff filed a complaint on January 22, 2020, asserting claims for (1) disability
 6    discrimination in violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §
 7    12101, et. seq.; (2) disability discrimination for failure to reasonably accommodate, 42
 8    U.S.C. § 12182; and (3) disability discrimination for failure to reasonably accommodate in
 9    violation of the Unruh Civil rights Act (“Unruh”), Cal. Civ. Code § 51-53. Plaintiff names
10    Ralphs Grocery Company and Does 1-10 as defendants. Plaintiff alleges that he is a
11    paraplegic who cannot walk and who uses a wheelchair for mobility. Complaint ¶ 1 (Doc.
12    No. 1). He alleges that on two occasions in November 2019 and two occasions in December
13    2019, Defendant failed to provide accessible paths of travel leading from the parking lot to
14    the store entrance within the ADA standards as related to wheelchair users like Plaintiff.
15    Id. ¶¶ 8, 10.
16           Defendant filed an answer on February 10, 2020 and the parties jointly filed a
17    discovery plan on June 2, 2020. On June 8, 2020 the Honorable William V. Gallo, United
18    States Magistrate Judge, issued a Scheduling Order. On February 26, 2021 Defendant Store
19    and Plaintiff filed separate motions for summary judgment. The parties filed respective
20    oppositions on March 26, 2021, and both filed respective replies on April 9, 2021.
21                                      LEGAL STANDARD
22           Summary judgment is properly granted when “there is no genuine issue as to any
23    material fact and ... the moving party is entitled to judgment as a matter of law.” Fed. R.
24    Civ. P. 56(c). Entry of summary judgment is appropriate “against a party who fails to make
25    a showing sufficient to establish the existence of an element essential to that party’s case,
26    and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett,
27    477 U.S. 317, 322 (1986). The party moving for summary judgment bears the initial
28    burden of establishing an absence of a genuine issue of material fact. Celotex, 477 U.S. at

                                                    3
                                                                                       20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.391 Page 4 of 22



 1    323. Where the party moving for summary judgment does not bear the burden of proof at
 2    trial, as here, it may show that no genuine issue of material fact exists by demonstrating
 3    that “there is an absence of evidence to support the non-moving party’s case.” Id. at 325.
 4    The moving party is not required to produce evidence showing the absence of a genuine
 5    issue of material fact, nor is it required to offer evidence negating the non-moving party’s
 6    claim. Lujan v. National Wildlife Fed’n, 497 U.S. 871, 885 (1990); United Steelworkers v.
 7    Phelps Dodge Corp., 865 F.2d 1539, 1542 (9th Cir. 1989). “Rather, the motion may, and
 8    should, be granted so long as whatever is before the District Court demonstrates that the
 9    standard for the entry of judgment, as set forth in Rule 56(c), is satisfied.” Lujan, 497 U.S.
10    at 885 (quoting Celotex, 477 U.S. at 323).
11          Once the moving party meets the requirements of Rule 56, the burden shifts to the
12    party resisting the motion, who “must set forth specific facts showing that there is a genuine
13    issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). Without specific
14    facts to support the conclusion, a bald assertion of the “ultimate fact” is insufficient. See
15    Schneider v. TRW, Inc., 938 F.2d 986, 990-91 (9th Cir. 1991). A material fact is one that
16    is relevant to an element of a claim or defense and the existence of which might affect the
17    outcome of the suit. The materiality of a fact is thus determined by the substantive law
18    governing the claim or defense. Disputes over irrelevant or unnecessary facts will not
19    preclude a grant of summary judgment. T.W. Electrical Service, Inc. v. Pacific Electrical
20    Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987) (citing Anderson, 477 U.S. at 248).
21          When making this determination, the court must view all inferences drawn from the
22    underlying facts in the light most favorable to the nonmoving party. See Matsushita, 475
23    U.S. at 587. “Credibility determinations, the weighing of evidence, and the drawing of
24    legitimate inferences from the facts are jury functions, not those of a judge, [when] ... ruling
25    on a motion for summary judgment.” Anderson, 477 U.S. at 255.
26          Cross-motions for summary judgment do not necessarily permit the judge to render
27    judgment in favor of one side of the other. Starsky v. Williams, 512 F.2d 109, 112 (9th Cir.
28    1975). The court must consider each motion separately “on its own merits” to determine

                                                     4
                                                                                          20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.392 Page 5 of 22



 1    whether any genuine issue of material fact exists. Fair Hous. Council of Riverside Cnty,
 2    Inc. v. Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001); Starsky, 512 F.2d at 112. When
 3    evaluating cross-motions for summary judgment, the court must analyze whether the
 4    record demonstrates the existence of genuine issues of material fact, both in cases where
 5    both parties assert that no material factual issues exist, as well as where the parties dispute
 6    the facts. See Fair Hous. Council of Riverside Cnty, 249 F.3d at 1136 (citing Chevron USA,
 7    Inc. v. Cayetano, 224 F.3d 1030, 1037 n.5 (9th Cir. 2000)).
 8                                           DISCUSSION
 9       I.     Defendant’s Motion for Summary Judgment
10       Defendant argues that 1) Plaintiff’s Inaccessible Path of Travel claim fails for lack of
11    fair notice; 2) Plaintiff’s ADA and Unruh Act claims lack merit; 3) Plaintiff’s claims for
12    injunctive relief are moot; and 4) if the Court does not dismiss Plaintiff’s Unruh Act claim
13    with prejudice, then it should decline supplemental jurisdiction over the claim.
14       A. Plaintiff’s Complaint Lacks Sufficient Notice
15       FRCP Rule 8 states that a civil complaint “must contain…a short and plain statement
16    of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The
17    Supreme Court has interpreted the “short and plain statement” requirement to mean that
18    the complaint must provide “the defendant [with] fair notice of what…the claim is and the
19    grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)
20    (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
21       To succeed on his Title III, ADA claim, “a plaintiff must show that: (1) he is disabled
22    within the meaning of the ADA; (2) the defendant is a private entity that owns, leases, or
23    operates a place of public accommodation; and (3) the plaintiff was denied public
24    accommodations by the defendant because of his disability.” Arizona ex rel. Goddard v.
25    Harkins Amusement Enterprises, Inc., 603 F.3d 666, 670 (9th Cir. 2010). Where the ADA
26    claim is based on architectural barriers at a place of public accommodation, as here, the
27    Ninth Circuit has held that the relevant grounds for a claim for discrimination are the
28    allegedly non-compliant architectural features at the facility. Oliver v. Ralphs Grocery Co.,

                                                     5
                                                                                         20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.393 Page 6 of 22



 1    654 F.3d 903, 908 (9th Cir. 2011) (citing Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d
 2    963, 968 (9th Cir. 2006). “For the purposes of Rule 8, a plaintiff must identify the barriers
 3    that constitute the grounds for a claim of discrimination under the ADA in the complaint
 4    itself; a defendant is not deemed to have fair notice of barriers identified elsewhere.” Id. at
 5    909.
 6           Under the Unruh Act, Plaintiffs must allege facts showing that they actually suffered
 7    the discriminatory conduct being challenged and possess a concrete and actual injury that
 8    is not merely hypothetical or conjectural. Vargas v. Facebook, Inc., No. 19-cv-05081-
 9    WHO, 2021 U.S. Dist. LEXIS 12485, at *8-9 (N.D. Cal. Jan. 21, 2021) (citing Angelucci
10    v. Century Supper Club, 41 Cal. 4th 160, 165 (2007); White v. Square, Inc., 7 Cal. 5th 1019,
11    1032 (2019)). Any violation of the right of an individual under the ADA constitutes a
12    violation of the Unruh Act. Cal. Civ. Code § 51(f).
13           Defendant argues that Plaintiff’s complaint fails to provide proper notice under
14    Federal Rule of Civil Procedure 8, because an ADA plaintiff alleging violations based on
15    obstructions to public accommodations must identify all alleged access barriers in his
16    complaint in order to give the defendant fair notice. Indeed, the Ninth Circuit has
17    repeatedly held that under the Iqbal/Twombly fact-pleading requirement, an ADA
18    complaint that does not allege the specific barriers or deficiencies which denied him access
19    does not provide fair notice under FRCP 8. See Whitaker v. Tesla Motors, Inc., 985 F.3d
20    1173, 1177 (9th Cir. 2021); Whitaker v. Panama Joes Investors LLC, 2021 WL 238401,
21    *1-2, fn. 2 (9th Cir. 2021); Oliver, 654 F.3d at 909, fn. 7. In Oliver, the Ninth Circuit
22    specifically held:
23           Plaintiff’s counsel later explained that his delays in identifying the barriers at
24           the facility were part of his legal strategy: he purposefully ‘forces the defense
             to wait until expert disclosures (or discovery) before revealing a complete list
25
             of barriers,’ because otherwise a defendant could remove all the barriers prior
26           to trial and moot the entire case…[F]or purposes of Rule 8, a plaintiff must
27           identify the barriers that constitute the grounds for a claim of discrimination
             under the ADA in the complaint itself; a defendant is not deemed to have fair
28

                                                     6
                                                                                         20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.394 Page 7 of 22



 1          notice of barriers identified elsewhere.
 2    Oliver, 654 F.3d at 909, fn. 7.

 3          Plaintiff’s complaint alleges that Defendant “failed to provide accessible paths of

 4    travel leading from the parking lot to the Store entrance within the ADA Standards.”

 5    Defendant contends that such an allegation fails to answer basic questions such as what

 6    was wrong with the paths of travel, were they too narrow, were the running slopes too

 7    steep, were the cross-slopes too steep, etc. Defendant further argues the complaint is legally

 8    insufficient in that the complaint makes no mention of shopping carts whatsoever.

 9          In response, Plaintiff argues that Defendant has waived his challenge to the

10    sufficiency of Plaintiff’s Complaint by failing to raise the Rule 12(b) defense at an earlier

11    stage in the litigation. For this proposition, Plaintiff cites King v. Taylor, 694 F.3d 650, 658

12    (6th Cir. 2012). However, the King case is not from this circuit and is therefore not binding

13    authority for this Court’s decision. Furthermore, as Defendant points out, the court in King

14    held only that the defendant had waived his lack of proper service defense through

15    extensive participation in the litigation. King, 694 F.3d at 658.

16          Plaintiff further argues that at the time he filed his complaint, he had a non-frivolous

17    basis to believe that his pleading was sufficient under Skaff v. Meridien N. Am. Beverly

18    Hills, LLC, 506 F.3d 832 (9th Cir. 2007). Plaintiff acknowledges that while the argument

19    in Skaff was ultimately rejected by the Ninth Circuit in Tesla, supra, that case was not

20    decided until January 25, 2021, a year after the Complaint was filed. While changes in

21    controlling authority commonly occur throughout the lifespan of a given case, the Court

22    finds Plaintiff’s reliance on Skaff is misplaced. As the Ninth Circuit pointed out in Tesla,

23    Skaff was decided prior to the Supreme Court’s decisions in Iqbal and Twombly. Tesla, 985

24    F.3d at 1179. This means Skaff was decided when the standard under. Fed. R. Civ. P. 8 was

25    notice pleading, a standard squarely rejected by Iqbal and Twombly. Id. Furthermore, the

26    Ninth Circuit went on to point out that the proper, fact-based pleading required for an ADA

27    claim is described in detail in Chapman v. Pier 1 Imps., 631 F.3d 939 (9th Cir. 2011), a

28    case cited to and relied on by Plaintiff in his response to the instant motion. Id. Therefore,

                                                     7
                                                                                          20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.395 Page 8 of 22



 1    Plaintiff’s reliance on the Skaff pleading standard is unavailing in the face of prominent
 2    caselaw requiring otherwise.
 3          Ultimately, the Court finds Plaintiff’s complaint fails for lack of fair notice. The
 4    Ninth Circuit has repeatedly held that ADA complaints that fail to identify the specific
 5    barriers or deficiencies which harmed a plaintiff fail to comply with Rule 8’s notice
 6    requirements. See Tesla, 985 F.3d at 1177; Whitaker, 2021 WL 238401, *1-2, fn. 2;
 7    Oliver, 654 F.3d at 909, fn. 7 Furthermore, in direct contravention of the standards set by
 8    Iqbal and Twombly, a review of Plaintiff’s complaint reveals nothing more than
 9    conclusory allegations without any specific facts. See Ashcroft v. Iqbal, 556 U.S. 662,
10    677-87 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-64 (2007). Plaintiff’s
11    complaint alleges: 1) the Store is a place of public accommodation; 2) on the dates of
12    Plaintiff’s visits, Defendant failed to provide accessible paths of travel leading from the
13    parking lot to the Store entrance within the ADA Standards as it relates to wheelchair
14    users like Plaintiff; 3) the Defendant currently fails to provide accessible paths of travel
15    leading from the parking lot to the Store entrance; 4) those barriers relate to and impact
16    Plaintiff’s disability, and that Plaintiff personally encountered these barriers; 5) that by
17    failing to provide accessible facilities, Defendant denied Plaintiff full and equal
18    access…and so on in recitation of the elements of an ADA claim. However, Plaintiff’s
19    complaint does not identify which specific paths were deficient or how they were
20    deficient, so the complaint ultimately amounts to no more than a threadbare recitation of
21    the elements as required by the statute and caselaw.
22          Furthermore, logical inconsistencies in Plaintiff’s complaint, at odd with the
23    instant motion for summary judgment, must be noted. First, Plaintiff’s complaint alleges
24    the barriers are obvious and blatant in nature, despite the fact that no specific barriers are
25    mentioned at all in the complaint. Second, in that same paragraph, Plaintiff alleges that
26    there are other violations and barriers on site related to Plaintiff’s disability, and that
27    Plaintiff “will amend the complaint, to provide proper notice regarding the scope of this
28    lawsuit, once he conducts a site inspection.” Plaintiff therefore intrinsically acknowledges

                                                      8
                                                                                          20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.396 Page 9 of 22



 1    that without specificity his complaint would fail to provide adequate notice. And while
 2    Plaintiff did commission an expert site investigation, he has not sought to amend his
 3    complaint.
 4           Moreover, while it is true Defendant could have moved to dismiss for lack of
 5    notice at an earlier stage, it should be noted that Defendant’s motion for summary
 6    judgment came prior to the close of discovery, and Defendant only became aware of the
 7    specifically alleged barriers by way of discovery mechanisms: responses to
 8    interrogatories and an expert report filed by Plaintiff. Finally, as Defendant points out, the
 9    Ninth Circuit has routinely permitted and upheld summary judgment decisions where
10    complaints provided insufficient notice. Gray v. County of Kern, 704 Fed. Appx. 649,
11    650-51 (9th Cir. 2017); Duarte v. M&L Brothers Pharmacy, Inc., 2014 WL 5663921 at
12    *3 (C.D. Cal. 2014); Oliver, 654 F.3d at 909.
13           Thus, to the extent Plaintiff’s claims are based on the alleged shopping cart barriers
14    identified only in the parties’ cross-summary judgment motions, Defendant is entitled to
15    summary judgment on those aspects of Plaintiff’s ADA claims under Rule 8. 1 See
16    Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d 963, 968-89 (9th Cir. 2006) (affirming
17    trial court’s decision to disregard plaintiff’s newly asserted ADA violations at the
18    summary judgment stage because it would violate Rule 8’s fair notice requirement); see
19    e.g., Navajo Nation v. U.S. forest Serv., 535 F.3d 1058, 1080 (9th Cir. 2008) (“[O]ur
20    precedents make clear that where, as here, the complaint does not include the necessary
21    factual allegations to state a claim, raising such a claim in a summary judgment motion is
22    insufficient to present the claim to the district court”).
23
24
      1
25      In response to Defendant’s motion for summary judgment, Plaintiff argues that at the very least he
      should be granted leave to amend, however such a request is insufficient without more. If Plaintiff seeks
26    to amend his complaint, he may do so only by filing a motion showing good cause why he should be
      permitted to amend his complaint outside of the July 7, 2020 deadline imposed by Judge Gallo’s
27    Scheduling Order (Doc. No. 17) as required by Fed. R. Civ. P. 16(b)(4). See Coleman v. Quaker Oats
      Co., 232 F.3d 1271, 1294 (9th Cir. 2000) (citing Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,
28    607-09 (9th Cir. 1992)).

                                                          9
                                                                                                  20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.397 Page 10 of 22



 1        B. ADA and Unruh Claims Lack Merit
 2           Next, Defendant maintains that Plaintiff’s ADA and Unruh claims lack merit,
 3    because the claimed obstructions were only temporary. Defendant cites to a number of
 4    cases for the proposition that temporary interruptions in access or isolated denials of access,
 5    negligence, or trivial violations are insufficient to support a claim under the ADA or Unruh
 6    Act.
 7           In Jinkins v. Wal-Mart Realty Company, the plaintiff alleged that shopping carts and
 8    movable trash cans obstructed the paths of travel in the parking lot in violation of the ADA
 9    and the Unruh Act. Jinkins v. Wal-Mart Realty Co., 2019 WL 1670825 (C.D. Cal. Jan. 15,
10    2019). In its motion for summary judgment, the defendant directed the court to a DOJ
11    Technical Assistance Manual which provided that “Isolated or temporary interruptions in
12    access due to maintenance and repair of accessible features are not prohibited…An isolated
13    instance of placement of an object on an accessible route would not be a violation, if the
14    object is promptly removed.” Id. at *2 (citing ADA Title III Technical Assistance Manual,
15    § III-4.4110, located at https://www.ada.gov/taman3.html).2 The defendant submitted a
16    declaration from a company representative stating that their employees regularly inspected
17    the parking lot to retrieve shopping carts that were not placed in cart corrals by customers.
18    Id. at *1. There, the plaintiff claimed that he visited the store on three occasions, but that
19    accessible paths were blocked each time. Id. Similarly to the case at bar, the plaintiff also
20    hired an investigator who observed the same obstructions on two separate occasions. Id.
21    Despite such evidence, the court granted summary judgment to defendant, holding:
22           On this record, no reasonable jury could conclude that the obstructions caused
23
24
      2
25      Regulations promulgated by the DOJ, which govern compliance with the ADA, are given controlling
      weight, under Chevron. Chapman, 631 F.3d at 947, (“[T]he ADAAG establishes the technical standards
26    required for “full and equal employment,” if a barrier violating these standards relates to a plaintiff’s
      disability, it will impair the plaintiff’s full and equal access which constitutes “discrimination” under the
27    ADA.”); Oliver, 654 F.3d 903 at fn. 4, (“Because the Attorney General developed the ADAAG pursuant
      to an express delegation of authority by Congress, § 12186(b), courts must give ADAAG “controlling
28    weight unless [it is] arbitrary, capricious, or manifestly contrary to the statute.” (citations omitted)).

                                                           10
                                                                                                     20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.398 Page 11 of 22



 1           by shopping carts and trash cans were more than isolated or temporary
 2           interruptions in access or persisted beyond a reasonable time…due to
 3           Defendants’ policy and practice regarding shopping carts and the presence of
 4           cart associates, any obstruction caused by a shopping cart or trash can would
 5           temporarily exist for no more than minutes. Remediating such obstructions
 6           within minutes is eminently reasonable.
 7    Id. at *3.
 8           Defendant notes that in Jinkins, in a footnote, the court recognized that the
 9    customers’ role in leaving shopping carts in accessible routes was significant in that
10    it affects what a factfinder can reasonably expect of property owners in the
11    defendant’s position. Id. at *4, fn. 5. Defendant argues that distinction is important
12    under Montoya v. City of San Diego, which found no legal basis for holding a private
13    entity liable for ADA/Unruh Act violations of third parties, such as its customers.
14    Montoya v. City of San Diego, 434 F.Supp.3d 830, 851 (S.D. Cal. 2020).
15           In Tanner v. Wal-Mart Stores, Inc, the court held that a store’s failure to
16    remove a shopping cart obstruction and ice from the sole accessible parking space
17    on one occasion was a temporary denial of access that did not violate the ADA.
18    Tanner v. Wal-Mart Stores, Inc., 2000 U.S. Dist. LEXIS 1444 at *15-*17 (D.N.H.
19    Feb. 8, 2000). There, when the disabled plaintiff’s wife saw the shopping carts, she
20    exited the vehicle to move the carts and slipped and fell on the ice. Id. at 4. In
21    granting the defendant’s motion for summary judgment on the plaintiff’s ADA
22    claim, the court noted that an isolated instance of placement of an object in an
23    accessible route is not a violation. Id. at *16.
24           Here, Defendant claims it employs cart associates who are constantly and
25    continuously inspecting the parking lot and retrieving shopping carts from the
26    parking lot, so any cart obstructions exist for no more than a few minutes. Defendant
27    argues that employing cart associates satisfies the requirements of the ADA and
28    therefore it cannot be held liable for obstructions caused by third parties such as

                                                     11
                                                                                       20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.399 Page 12 of 22



 1    customers.
 2           In response, Plaintiff points out that all the cases relied on by Defendant
 3    involved a single incident that was addressed within minutes or hours, and not later
 4    repeated. In contrast, Plaintiff alleges he has repeatedly encountered the shopping
 5    carts which obstruct the paths of travel on multiple occasions, and that even after
 6    speaking with management the barriers were not removed after a brief delay as
 7    required by the Americans with Disabilities Act Guidelines (“ADAAG”).3
 8           Plaintiff argues the instant case is distinct from Jinkins, because in Jinkins the
 9    plaintiff failed to produce evidence disputing the efficacy of the defendant’s policy
10    by showing that the few incidents alleged “persisted beyond a reasonable period in
11    time” and were not just temporary or isolated incidents. Jinkins at 3. Here, Plaintiff
12    alleges the shopping carts obstructed his path of travel on countless occasions
13    beyond the November and December 2019 visits that purportedly gave rise to the
14    complaint.
15           Plaintiff contends his case is more akin to the case in Chapman v. Pier 1
16    Imports (U.S.), Inc., 779 F.3d 1001 (9th Cir. 2015) (hereinafter “Chapman II”). 4 In
17    Chapman II, the Ninth Circuit found that the defendant had repeatedly failed to
18    maintain accessible routes in its stores, despite the defendant having a policy in place
19    to keep the store aisles clear. Id. at 1007-08. In acknowledging the policy, the Ninth
20    Circuit found that the “policies and procedures were either ineffective in preventing
21    frequent blocking of aisles or honored in the breach.” Id. at 1008.
22           It is Plaintiff’s contention that the cart removal policy and employment of cart
23    associates in the instant case are therefore similarly ineffective, given the number of
24
25
26    3
        See footnote 2, supra. The ADAAG are part of the ADA Title III Technical Assistance Manual, which
      the Supreme Court has cited as the authority on the ADA and has held that the Department of Justice’s
27    views are entitled to deference. Bragdon v. Abbot, 524 U.S. 624, 646 (1998).
      4
        Chapman II is the procedural continuation of the Chapman case previously cited. Chapman II, 779
28    F.3d at 1103-04.

                                                       12
                                                                                               20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.400 Page 13 of 22



 1    times Rodriguez encountered the issue. Plaintiff also notes that in Chapman II, the
 2    Ninth Circuit expressly considered the affirmative actions the defendant’s
 3    employees took in placing large furniture and display racks in the aisles in its
 4    reasoning. Id. at 1009. Plaintiff therefore argues that Defendant cannot avoid liability
 5    even if the bulk of obstructing carts were the result of customer negligence, because
 6    Plaintiff and his expert have both observed instances where Defendant’s employees
 7    were the source of the same obstructions.
 8          It is worth noting that in Jinkins the plaintiff encountered barriers a total of
 9    five times over an alleged one-year period. See Jinkins at *5. Here Plaintiff
10    correctly observes that in Jinkins and the other cases cited by Defendant, the
11    obstructions were truly isolated events or else there was no evidence to the
12    contrary. In contrast, Plaintiff is alleging countless instances beyond the four that
13    purportedly gave rise to the complaint in the instant case. To that end, Plaintiff
14    rightly claims the instant case is more akin to Chapman II, in which eleven
15    obstructions were alleged. However, the similarities end there.
16          Similar to the case in Jinkins, the misplacement and abandonment of shopping
17    carts in Plaintiff’s case was the result of negligent customers as opposed to a
18    reflection of conduct by Defendant Store and its employees. See Jinkins at *1. In
19    contrast, many of the obstructions in Chapman II were caused by the affirmative
20    conduct of the defendant’s employees. Chapman II at 1009. And in both cases, as
21    well as in the instant case, the defendant stores had policies in place to ensure that
22    paths of access remained unobstructed. Jinkins at *1; Chapman II at 1008.
23          In Chapman II, the evidentiary value of the policy was undermined by the
24    employees willfully violating it and, in the process, violating the law as well.
25    Chapman II at 1008-09. In Jinkins and in the instant case, the alleged obstructions
26    occurred not because of willful policy violations by employees, but instead because
27    of endless customer negligence – despite existing policies and employed cart
28

                                                    13
                                                                                           20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.401 Page 14 of 22



 1    associates.5 See Jinkins, 2019 WL 1670825. Moreover, in Chapman II, the
 2    obstructions were heavy, large furniture (armchairs) and bulky display racks.
 3    Chapman II at 1007. Here, the alleged obstructions are shopping carts, which in
 4    addition to being inherently mobile due to their wheels, are also easily manipulated
 5    out of the way. To that end, the Court finds the reasoning in Jinkins is most
 6    analogous to the instant case.
 7           Defendant argues that despite Plaintiff’s claims, he has actually submitted
 8    zero evidence regarding how long any allegedly obstructing carts remained in non-
 9    designated areas. Defendant argues that since customers are constantly coming to
10    and leaving the Store, submitting a photograph of a cart that a customer did not place
11    in a cart corral has no bearing on how long the cart remained there. Defendant argues
12    further that the statements made by Plaintiff and his investigator that Defendant’s
13    employees were the source of misplaced carts on some occasions is immaterial,
14    because on those occasions (as confirmed by the investigator’s photos themselves)
15    the employees were simply collecting carts to remove from the accessible routes and
16    the parking lot. Defendant notes that even while amassing the carts, employees were
17    placing those carts to the side leaving ample room for wheelchair access.
18           Assuming the specifically identified barriers are properly before the court, including
19    the obstructions noted by Plaintiff’s investigator which Plaintiff did not actually encounter,
20    Plaintiff has not submitted any evidence tending to show the obstructions were not
21    temporary. Even if Plaintiff’s additional facts were contained in the Complaint, and
22    viewing the facts and evidence in a light most favorable to Plaintiff as the non-movant,
23    Plaintiff’s own evidence only strengthens Defendant’s argument.
24           In Plaintiff investigator’s first set of photos, two different paths of access are
25    photographed, and each photo has a time stamp. The time between the first photo and the
26
27
      5
        This evidence compounds with the photos submitted by Plaintiff, discussed below, which plainly show
28    that Defendant’s employees indeed work to remove carts from the paths.

                                                       14
                                                                                              20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.402 Page 15 of 22



 1    last photo total thirty-two minutes. For the path of access leading to the front of the store,
 2    there are seven photos, all from different vantage points. In four of those photos, a stack of
 3    carts at the front of the store is depicted, however in each of the photos the stack has been
 4    moved or shifted. In the photos with a later time stamp, the stack of carts is shown to have
 5    grown. In one of the photos, a cart associate can be seen physically removing the carts. In
 6    the remaining three photos depicting areas leading to the front of the store, they are each
 7    independent from the others, so it is impossible to tell how long the carts were in place. In
 8    the remaining two photos depicting a path of travel not leading to the front of the store, the
 9    path is completely clear at 4:13 p.m., and then at 4:17 p.m. a single cart at the cart corral is
10    at an angle and one wheel is just over the line into the marked accessible path, however
11    there is more than enough space for a wheelchair to pass.
12          In Plaintiff investigator’s second set of photos, taken at least fifteen days later, the
13    same two paths of access are photographed over the span of five hours. For the path of
14    access leading to the front of the store there are again seven photos, all from different
15    vantage points. Again, in four of those photos, a stack of carts is depicted at the front of
16    the Store, and in each of the photos the stack has been moved or shifted: in two of the
17    photos, taken two seconds apart, the stack is to one side and mostly in the vehicular way
18    so as not to obstruct the wheelchair path; in the other two photos, taken less than an hour
19    later, a cart associate is unquestionably in the process of stacking carts for removal. The
20    remaining three photos leading to the front store were taken from different vantage points;
21    the second photo was taken two hours after the first photo, and the third photo was taken
22    thirty-five minutes later. In all three photos, the obstructing carts are in different places, so
23    it cannot be said that any one obstruction remained for a given period of time. In this set
24    there is only one photo of the other path of access, and carts are plainly depicted obstructing
25    the path. However, the evidence does not demonstrate how long those obstructions
26    persisted because there are no other time-stamped photos of that path of travel.
27          Additionally, Plaintiff himself documented and submitted three sets of photographs
28    of allegedly violative obstructions encountered on his visits to the Store. The first set was

                                                     15
                                                                                          20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.403 Page 16 of 22



 1    taken in August 2020, the second set in September 2020, and the third in October 2020.
 2    Importantly, all three sets of photos taken by Plaintiff were taken after his complaint was
 3    filed and do not necessarily support the alleged obstructions that gave way to the causes of
 4    action now before the Court. Furthermore, the Court finds it difficult to appreciate how
 5    these photos advance Plaintiff’s position. In his declaration, Plaintiff claims the photos
 6    show the switchback ramp and its purported obstructions, as well as the paths of travel
 7    leading directly to the store. However, the photos are grainy, do not actually depict
 8    obstructions in paths of travel, and ultimately it is very hard to discern what exactly is being
 9    captured. To that end, the photos taken by Plaintiff himself do not move the needle one
10    way or the other.
11           As such, the Court finds Defendant has met its burden by showing that the alleged
12    barriers were in fact temporary in nature, and therefore not in violation of the ADA. Even
13    viewing the evidence in a light most favorable to Plaintiff as the non-movant, Plaintiff has
14    not shown a genuine issue of material fact to avoid the granting of summary judgment in
15    Defendant’s favor. Accordingly, Defendant is entitled to summary judgment on this issue
16    as a matter of law.
17       C. Plaintiff’s Claims for Injunctive Relief are Moot
18           Defendant argues that even if Plaintiff’s complaint somehow provided sufficient
19    notice and even if his claims were somehow viable, the ADA claims in their entirety should
20    be dismissed as moot. “A case becomes moot – and therefore no longer a ‘Case’ or
21    ‘Controversy’ for purposes of Article III – ‘when the issues presented are no longer ‘live’
22    or the parties lack a legally cognizable interest in the outcome.’” Already, LLC v. Nike,
23    Inc., 568 U.S. 85, 91, 133 S. Ct. 721, 726 (2013) (quoting Murphy v. Hunt, 455 U.S. 478,
24    481 (1982)). Defendant contends that the voluntary removal of alleged barriers prior to
25    trial can have the effect of mooting an ADA claim, because a private ADA plaintiff may
26    only sue for injunctive relief (i.e., for removal of the barrier). Oliver, 654 F.3d at 905 (citing
27    Hubbard v. 7-Eleven, Inc., 433 F. Supp. 2d 1134, 1145 (S.D. Cal. 2006); see 42 U.S.C. §
28    2000a-3(a), 12188(a)(2); cf. Am. Cargo Transp., Inc. v. United States, 625 F.3d 1176,

                                                      16
                                                                                           20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.404 Page 17 of 22



 1    1179-80 (9th Cir. 2010).
 2          As a basis for its argument, Defendant cites Plaintiff’s response to its interrogatory.
 3    Defendant asked Plaintiff to identify, in specific terms, all injunctive relief he seeks in this
 4    action. In Plaintiff’s Response to Interrogatory No. 8, attached as Exhibit B to the Chilleen
 5    Declaration, Plaintiff replied: “Plaintiff would like Food 4 Less to create a policy or
 6    standard operating procedure so carts are frequently removed from the paths of travel
 7    during business hours.” Defendant therefore argues that Plaintiff’s claims for injunctive
 8    relief is therefore moot, because such a policy exists and was in place prior to Plaintiff
 9    filing the complaint.
10          Defendant next argues that even if Plaintiff could show that Defendant occasionally
11    fails to follow its cart retrieval policy/practice, he would not be entitled to injunctive relief,
12    because it is well established that a Plaintiff is not entitled to an injunction merely because
13    employees violate their employer’s ADA policies or practices. In support, Defendant relies
14    on Midgett v. Tri-County Metropolitan Transportation District of Oregon, where
15    malfunctioning bus elevators for riders using wheelchairs was at issue. There the Ninth
16    Circuit held:
17           “[T]he district court did not abuse its discretion by denying Plaintiff’s request
18           for a permanent injunction. Plaintiff’s evidence establishes several frustrating,
19           but isolated, instances of malfunctioning lift service on Tri-Met. The evidence
20           also shows that unfortunately, a few individual Tri-Met operators have not
21           treated passengers as they are required and trained to do. Under the
22           regulations, these occasional problems do not, without more, establish a
23           violation of the ADA. At most, the evidence shows past violations of the
24           ADA. It does not, however, support an inference that Plaintiff faces a real and
25           immediate threat of continued, future violations of the ADA in the absence of
26           injunctive relief…”
27    Midgett v. Tri-County Metropolitan Transportation District of Orgeon, 254 F.3d 846,
28    850 (9th Cir. 2001).

                                                      17
                                                                                           20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.405 Page 18 of 22



 1          However, the Supreme Court summarized the standard for establishing mootness
 2    when a defendant has ceased the challenged conduct in United States v. Concentrated
 3    Phosphate Export Ass’n as follows:
 4          “The test for mootness in such cases as this is a stringent one. Mere
 5          voluntary cessation of allegedly illegal conduct does not moot a case; if it
 6          did, the courts would be compelled to leave the defendant free to return to
 7          his old ways. A case might become moot if subsequent events made it
 8          absolutely clear that the allegedly wrongful behavior could not reasonably
 9          be expected to recur.”
10    United States v. Concentrated Phosphate Export Ass’n, U.S. 199, 203-04 (1968)
11    (citations omitted). The burden of establishing mootness lies with Defendant, and
12    Plaintiff argues Defendant has not met that burden. Friends of the Earth Inc., v. Laidlaw
13    Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000).
14          In support of his argument, Plaintiff cites Moeller v. Tacobell and Langer v.
15    Kaimana. In Moeller, the court rejected the defendant’s argument that claims for
16    injunctive relief were moot because the defendant had a documented history of violating
17    its own ADA policies. Moeller v. Tacobell, 816 F. Supp. 2d 831, 860-61 (N.D. Cal.
18    2011). In Langer, the court denied the defendants’ motion to dismiss, because there was
19    no evidence that they would actually follow their newly enacted policy of not placing
20    merchandise and a dumpster in the access aisle next to a wheelchair accessible parking
21    spot. Langer v. Kaimana LLC, 2016 WL 7029151 at *1-2 (C.D. Cal. 2016).
22          The Court finds Defendant has met its burden of establishing that the alleged ADA
23    violations are not likely to recur. As contemplated by the Supreme Court in Concentrated
24    Phosphate at 203-04, voluntary cessation of allegedly wrongful conduct does not moot a
25    case, but there is no cessation in the instant case. As discussed throughout this Order,
26    Defendant already had in place a policy for removing shopping carts from paths of travel
27    that predates Plaintiff filing his complaint.
28          Furthermore, the Court finds the cases relied on by Plaintiff are readily

                                                      18
                                                                                        20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.406 Page 19 of 22



 1    distinguishable from the immediate action. In contrast to Moeller, the record does not
 2    reflect that Defendant Store has any history of violating its own ADA policies, including
 3    its policy of employing cart associates. And unlike in Langer, Defendant’s cart-employee
 4    policy predates this litigation and Plaintiff’s own photos of Defendant’s employees show
 5    that the policy is enforced. Accordingly, the Court may reasonably presume Defendant
 6    will continue adhering to its own policy of having employees regularly remove shopping
 7    cart obstructions.
 8          For the reasons stated, Defendant has met its burden on summary judgment, and
 9    the burden therein became Plaintiff’s to show that there are in fact ‘live’ issues presented
10    for a jury to decide. Having failed to meet that burden, the Court finds there is no longer a
11    live “Case” or “Controversy” for purposes of Article III and Plaintiff’s ADA claims are
12    moot as a matter of law. Review of Plaintiff’s complaint reveals that Plaintiff’s Unruh
13    Act claim is entirely predicated on his ADA claims. Accordingly, Plaintiff’s Unruh Act
14    claim is also moot as a matter of law.
15       D. The Court Declines Supplemental Jurisdiction Over Plaintiff’s Unruh Claims
16          Defendant argues that the Court should decline to exercise supplemental jurisdiction
17    over Plaintiff’s state Unruh claim, because Plaintiff’s entire Unruh claim is predicated on
18    his ADA claims. Under 28 U.S.C. § 1367(c), courts may properly exercise their discretion
19    to decline supplemental jurisdiction if any of four statutory grounds exist:
20          “(1) the claim raises a novel or complex issue of State law,
21          (2) the claim substantially predominates over the claim or
22          claims over which the district court has original jurisdiction,
23          (3) the district court has dismissed all claims over which it has
24          original jurisdiction, or
25          (4) in exceptional circumstances, there are other compelling
26          reasons for declining jurisdiction.”
27    28 U.S.C. § 1367(c).
28          Defendant points out that the Supreme Court has instructed that once federal claims

                                                   19
                                                                                       20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.407 Page 20 of 22



 1    are dismissed, courts should decline supplemental jurisdiction over related state-law
 2    claims:
 3          “[l]n the usual case in which all federal-law claims are eliminated before trial,
 4          the balance of factors to be considered under the pendent jurisdiction
 5          doctrine—judicial economy, convenience, fairness, and comity—will point
 6          toward declining to exercise jurisdiction over the remaining state law claims.”
 7    Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350, fn. 7 (1988);
 8          Defendant asserts that in ADA barrier cases, courts properly and routinely decline
 9    supplemental jurisdiction over related state-law access claims once the ADA cause of
10    actions have been dismissed. See Oliver at 903; see, e.g., Wilson v. Costco Wholesale
11    Corporation, 426 F. Supp. 2d 1115, 1124 (S.D. Cal. 2006) (“Because the Court has
12    dismissed all claims over which it has original jurisdiction in this matter, the Court will
13    decline to exercise supplemental jurisdiction over Plaintiffs’ remaining state law claims”).
14          In reply, Plaintiff argues that judicial economy is the essential policy behind the
15    modern doctrine of pendent jurisdiction, and therefore jurisdiction should be retained when
16    significant judicial resources have already been committed. United Mine Workers of
17    America v. Gibbs, 383 U.S. 715 (1966). Plaintiff argues that Defendant fails to recognize
18    that judicial resources have already been exerted in this case, and as such the court should
19    not now decline jurisdiction.
20          As discussed above, any violation of the right of an individual under the ADA
21    constitutes a violation of the Unruh Act. Cal. Civ. Code. § 51(f). Since Plaintiff’s Unruh
22    Act claim is entirely predicated on his ADA claims, the Court finds sufficient grounds exist
23    to decline exercising supplemental jurisdiction under 28 U.S.C. § 1367(c) because the
24    Court has dismissed the ADA claims over which it had original jurisdiction. The Court
25    further finds that contrary to Plaintiff’s arguments, retaining jurisdiction would be a drain
26    on judicial resources because without Plaintiff’s ADA claims there can be no jurisdictional
27    hook. Accordingly, the Court declines to exercise supplemental jurisdiction over Plaintiff’s
28    Unruh Act Claim.

                                                   20
                                                                                       20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.408 Page 21 of 22



 1       II.      Plaintiff’s Motion for Summary Judgment
 2             In Plaintiff’s Cross-Motion for Summary Judgment, he does not raise any new
 3    grounds or present any new facts from those argued in response to Defendant’s motion.
 4    However, unlike his responsive pleading, Plaintiff’s own motion does refer to some
 5    administrative authorities for guidelines regarding provision and maintenance of accessible
 6    routes. For example, Plaintiff points out that at least one accessible route must be provided
 7    within the site from the public streets and sidewalks to the accessible building. 36 C.F.R.,
 8    Pt. 1191, Appendix B (Scoping 206.2.1). Plaintiff also shows that the “[a]ccessible routes
 9    shall consist of one or more of the following components: walking surfaces with a running
10    slope not steeper than 1:20 (5.0%), doorways, ramps, curb ramps excluding the flared sides,
11    elevators, and platform lifts.” 36 C.F.R., Pt. 1191, Appendix D (Building Blocks: 402.2).
12    Ultimately, Plaintiff argues that as a public accommodation, Defendant Store had an
13    affirmative duty to maintain all features required for providing ready access to persons with
14    disabilities, and Defendant breached that duty when it failed to remove shopping carts from
15    the paths of travel. 28 C.F.R., Part 36, Appendix C, § 36.211 (emphasis added).
16             In response, Defendant repeats and relies upon the facts and circumstances contained
17    in its own motion for summary judgment and therefore does not address Plaintiff’s
18    argument. Regardless, Plaintiff’s motion for summary judgment must be denied.
19             First, in addition to the lack of notice in the complaint concerning the shopping cart
20    obstructions, the complaint also failed to provide notice of the guidelines relied on in
21    Plaintiff’s motion and how or why Defendant violated those guidelines as required by
22    Iqbal/Twombly. Second, in support of Plaintiff’s motion, Plaintiff supplies the same
23    photographs used in support of his opposition to Defendant’s motion, wherein shopping
24    carts seem to be mostly out of or to the side of dedicated paths or were placed only
25    temporarily. Absent here is a connection between the numerous photos of claimed
26    “obstructions” and a violation of any statutory, regulatory, or judicial authority on the ADA
27    such that Plaintiff is entitled to relief as a matter of law. These findings and others contained
28    herein preclude a determination that Plaintiff is entitled to summary judgment.

                                                     21
                                                                                          20-cv-150-JAH
     Case 3:20-cv-00150-JAH-WVG Document 34 Filed 09/21/21 PageID.409 Page 22 of 22



 1                                        CONCLUSION
 2          Plaintiff’s Complaint fails to provide sufficient notice in compliance with Fed. R.
 3    Civ. P. 8 and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). Furthermore, Plaintiff’s
 4    claim under the ADA is without merit, as the alleged obstructions to the paths of travel
 5    were only temporary and Defendant has a policy in place to remove any such barriers in a
 6    timely fashion. Because Plaintiff’s Unruh Act claim is predicated entirely on the existence
 7    of a valid ADA claim, his Unruh Act claim is also necessarily meritless. For the foregoing
 8    reasons: IT IS HEREBY ORDERED Defendant’s motion for summary judgment is
 9    GRANTED and Plaintiff’s motion for summary judgment is DENIED. Plaintiff’s claim
10    for injunctive relief is DENIED as moot because the relief sought would replicate
11    Defendant’s policy for cart removal, which predates Plaintiff filing the complaint in the
12    instant action and which the evidence shows is regularly enforced. IT IS FURTHER
13    ORDERED that Plaintiff’s request that the Court retain jurisdiction over its Unruh Act
14    claim is DENIED, as it is not within the interests of judicial economy to exercise
15    supplemental jurisdiction over the state law claim when there are no surviving original
16    jurisdiction claims.
17          IT IS SO ORDERED.
18
19    DATED: September 21, 2021
20
21                                                 _________________________________
                                                   JOHN A. HOUSTON
22
                                                   UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28

                                                  22
                                                                                     20-cv-150-JAH
